Title: From John Adams to Arnold Welles, 21 May 1789
From: Adams, John
To: Welles, Arnold


          
            Sir—
            New york May 21 1789—
          
          I have received the letter you did me the honour to write me, on the fifth of this month and thank you for your obliging congratulation on the event of the votes of the Electors. as far as I am personally concerned in this Event it was not a subject of much congratulation: it was rather a mortification to me to see that in our first great Election, so great a portion of our Fellow Citizens had been artful

and that so many more had been Dupes. It is only on the supposition that such Knavery and such Folly. may be guarded against in future that I can congratulate you on the prospect of happiness under the new Government— I thank you Sir for introducing to me Capt Gustavus Fellows, whom for the sake of your recommendation, as well as on his own Account I should be glad to serve. but as I am not as yet acquainted with his particular Views—am not able to judge what prospect he has of success—
          With great Esteem I have the honour to be Sir / your most Obedient & most humble Servant
          
            John Adams—
          
        